Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 31, 2014

                                      No. 04-14-00564-CV

               IN THE ESTATE OF WADE R. BEDELL, JR., DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2013-PC-0636
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
        On October 15, 2014, appellant filed her brief in this appeal. The first issue raised in
appellant’s brief addresses the trial court’s failure to enter findings of fact and conclusions of
law. The clerk’s record contains both a timely request for the findings of fact and conclusions of
law and a timely notice of past due findings of fact and conclusions of law. See TEX. R. CIV. P.
296, 297. The appellee has filed a motion requesting this court to abate the appeal and order the
trial court to enter findings of fact and conclusions of law. The motion is GRANTED. This
appeal is ABATED to the trial court with instructions to enter findings of fact and conclusions of
law no later than twenty days from the date of this order. The trial court clerk shall file a
supplemental clerk’s record containing the findings and conclusion no later than thirty days from
the date of this order. Upon reinstatement, the appellant will be given an opportunity to amend
the appellant’s brief.



                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court